PER CURIAM.
In the absence of a transcript or a stipulated statement of the proceedings below, we are compelled to affirm the order under review. See Hirsch v. Hirsch, 642 So.2d 20 (Fla. 5th DCA 1994) (failure to provide appellate court with either transcript or proper substitute for a transcript is generally fatal because, in the absence of a transcript, the appellate court is un~ able to evaluate allegations that error exists in the trial court’s findings but instead must presume such findings are correct); All American Soup & Salad, Inc. v. Colonial Promenade, 652 So.2d 911 (Fla. 5th DCA 1995) (appellant was not able to establish reversible error where he failed to bring a complete transcript of the non-jury trial proceedings to court for review); Wright v. Wright, 431 So.2d 177 (Fla. 5th DCA 1983) (findings and judgment of trial court come to appellate court clothed with a presumption of correctness and may not be disturbed in the absence of a record demonstrating error).
Affirmed.